Citation Nr: 1104803	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative 
changes of the proximal dorsal aspect of the right foot.

2.  Entitlement to an initial compensable rating for degenerative 
changes of the thoracolumbar spine for the period prior to May 9, 
2010.

3.  Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the thoracolumbar spine beginning May 9, 
2010.





ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty for May 1983 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The Veteran's claims folder was subsequently transferred 
to the RO in Des Moines, Iowa.


FINDINGS OF FACT

1.  For the period prior to May 9, 2010, the Veteran's 
degenerative changes of the proximal dorsal aspect of the right 
foot were manifested by X-ray evidence of arthritis; there was no 
objective evidence of painful motion or swelling.

2.  For the period beginning on May 9, 2010, the Veteran's 
degenerative changes of the proximal dorsal aspect of the right 
foot are manifested by X-ray evidence of arthritis, objective 
evidence of painful motion, and limitation of motion.

3.  For the period prior to May 9, 2010, the Veteran's 
degenerative changes of the thoracolumbar spine was manifested by 
full range of motion; there was no evidence of muscle spasm, 
guarding, localized tenderness, or vertebral body fracture.

4.  For the period beginning on May 9, 2010, the Veteran's 
degenerative changes of the thoracolumbar spine was manifested by 
forward flexion to 85 degrees; there is no evidence of forward 
flexion limited to 60 degrees or less, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in abnormal 
spinal contour.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable for degenerative 
changes of the proximal dorsal aspect of the right foot for the 
period prior to May 9, 2010 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5284 
(2010).

2.  The criteria for an initial rating of 10 percent for 
degenerative changes of the proximal dorsal aspect of the right 
foot for the period beginning on May 9, 2010 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5284 (2010).

3.  The criteria for an initial compensable rating for 
degenerative changes of the thoracolumbar spine for the period 
prior to May 9, 2010 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2010).

4.  The criteria for an initial rating in excess of 10 percent 
for degenerative changes of the thoracolumbar spine for the 
period beginning on May 9, 2010 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in a July 2006 letter, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the notice 
letter informed the Veteran as to disability ratings and 
effective dates.

However, the Veteran is challenging the initial disability 
ratings assigned following the grant of service connection for 
degenerative changes of the proximal dorsal aspect of the right 
foot and degenerative changes of the thoracolumbar spine.  
Service connection for each disability was awarded in February 
2007 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating 
decision, which established service connection and assigned the 
initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period is 
to be considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, 12 Vet. App. 119.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Degenerative Changes of the Proximal Dorsal Aspect of 
the Right Foot

Service connection for right foot degenerative joint disease was 
granted in the February 2007 rating decision on appeal.  A 
noncompensable rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284 and 5003, effective November 1, 2006.

With respect to Diagnostic Code 5284, which rates foot injuries, 
a 10 percent rating is warranted for moderate foot injuries.  A 
20 percent rating is warranted for moderately severe foot 
injuries and a 30 percent rating is warranted for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

According to Diagnostic Code 5003, degenerative arthritis is 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Specifically, 
under Diagnostic Code 5003, arthritis established by X-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  However, when the limited motion of the 
specific joint or joints involved would be noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, arthritis is rated as 10 percent disabling 
when shown by X-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, or as 20 percent 
disabling when shown by X-ray evidence of the involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

The September 2006 VA examination report reflects that the 
Veteran can only stand for 15 to 30 minutes.  He is unable to 
walk for more than a few yards.  There was no ankylosis or 
constitutional signs of bone disease.  The Veteran reported pain 
in the right ankle while walking.  He also reported constant 
swelling in the right ankle.  There was no heat, redness, or 
stiffness in the right ankle.  The Veteran also does not have 
fatigability, weakness or lack of endurance.  He has no flare-ups 
and he does not use assistive aids or devices to walk.  Right 
foot examination revealed no objective evidence of painful 
motion, swelling, tenderness, instability, or weakness.  There 
was also no evidence of abnormal weight bearing and/or 
hammertoes.  Ankle reflexes were normal.  There was no muscle 
atrophy.  Ankle dorsiflexion was full, as was plantar flexion.  
Great toe extension was also full.  X-ray studies from July 2005 
revealed degenerative changes of the proximal dorsal aspect of 
the right foot.  The examiner stated that the right foot 
degenerative joint disease has no significant effects on the 
Veteran's occupation.  It has a moderate effect on chores, 
shopping, exercise, sports, and recreation.  It has no effect on 
traveling, feeding, bathing, dressing, toileting, and grooming.  

An April 2008 private medical record notes that the Veteran has 
osteoarthritis of the ankle and foot.  There were no related 
complaints or findings.

The report of a May 2010 VA examination notes that the Veteran 
does not have heat, redness, stiffness, fatigability, weakness or 
lack of endurance with respect to his right foot.  He complained 
of pain and swelling while standing and walking.  He does not 
have flare-ups.  He is able to stand for 15 to 30 minutes and he 
can only walk a few yards.  He does not use assistive aids or 
devices to ambulate.  Physical examination revealed no evidence 
of instability or weakness.  There was evidence of painful 
motion, swelling, tenderness, and abnormal weight bearing.  On 
examination there was mild pain in the manipulation of the toes 
to standard range of motion in the first, fourth, and fifth 
metatarsophalangeal joints.  There was little to no movement in 
the distal interphalangeal joints of all toes, but especially in 
the first, fourth and fifth toes.  There were severe bunions on 
the first and fifth metatarsophalangeals, which were severe.  The 
first toe had 15 or more degrees of lateral deviation.  There was 
evidence of callosities, skin breakdown, and unusual shoe wear 
pattern.  There was no pes cavus (clawfoot).  There was also no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  Flatfoot was present.  There was no atrophy of the foot 
muscles.  X-rays from May 2010 revealed right hallux valgus, 
postsurgical changes of the right fifth proximal phalanx, 
osteoarthritis of the right first digit, and no acute fractures 
or dislocations.  

In an August 2010 rating decision, service connection was granted 
for pes planus with heavy callous deformity and splitting skin.  
A 20 percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, effective November 1, 2006.  Additionally, 
service connection was granted for hallux valgus of the right 
great to with arthritis.  A noncompensable rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280, effective November 
1, 2006.  Finally, service connection was granted for hammertoes 
of the fourth and fifth digits of the right foot, status post 
osteotomies for the hammer toe deformity with fifth digit distal 
metatarsal bunion.  A noncompensable rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5282, effective November 1, 
2006.

The only issue currently before the Board is whether the Veteran 
is entitled to an initial compensable rating for degenerative 
changes of the proximal dorsal aspect of the right foot (also 
phrased as right foot degenerative joint disease).  The pes 
planus, callous with splitting skin, hallux valgus, and 
hammertoes are separately service connected, and the ratings 
assigned for those disabilities have not been appealed.  
Therefore, discussion of those separate disabilities will not be 
considered in the instant appeal.

In order to receive a compensable rating under Diagnostic Code 
5003, it must be shown that there is objective evidence of 
painful motion.  At the September 2006 VA examination, although 
the Veteran reported pain in the right ankle while walking and 
constant swelling in the right ankle, examination revealed no 
objective evidence of painful motion, swelling, tenderness, 
instability, or weakness.  There was also no heat, redness, or 
stiffness in the right ankle, nor was there fatigability, 
weakness, or lack of endurance.  Further, at the examination the 
Veteran denied flare-ups.  Examination revealed normal ankle 
reflexes, no muscle atrophy, and full ankle dorsiflexion and 
plantar flexion.  Great toe extension was also full.  X-ray 
studies from July 2005 revealed degenerative changes of the 
proximal dorsal aspect of the right foot.  Thus, this examination 
fails to show objective evidence of painful motion, swelling, or 
muscle spasm that would warrant a higher 10 percent rating.

The September 2006 VA examination also fails to show any more 
than slight ankle or foot disability.  Therefore, a higher rating 
under Diagnostic Code 5284 is also not warranted.  As noted 
above, range of motion was full and painless.  There was no 
atrophy, swelling, or need for assistive devices.  The examiner 
stated that the right foot degenerative joint disease has no 
significant effects on the Veteran's occupation.  It has a 
moderate effect on chores, shopping, exercise, sports, and 
recreation.  It has no effect on traveling, feeding, bathing, 
dressing, toileting, and grooming.  In sum, the overall effect of 
the degenerative changes is not more than mild, when viewed as a 
whole.

However, as of the May 9, 2010 VA examination, the Board finds 
that a higher, 10 percent rating is warranted under Diagnostic 
Code 5003.  Notably, at the May 2010 VA examination, there was 
objective evidence of painful motion and limitation of motion.  
Specifically, there was evidence of painful motion, swelling, 
tenderness, and abnormal weight bearing.  On examination there 
was mild pain in the manipulation of the toes to standard range 
of motion in the first, fourth, and fifth metatarsophalangeal 
joints.  There was little to no movement in the distal 
interphalangeal joints of all toes, but especially in the first, 
fourth and fifth toes.  As such, a higher, 10 percent rating is 
warranted as of May 9, 2010.

A rating in excess of 10 percent is not warranted because 
although there is limitation of motion, there is no fatigue, 
weakness, incoordination or lack of endurance which would warrant 
a higher rating.  Notably, the disability is no more than 
moderate in severity, and there is no objective X-ray evidence of 
two or more minor joint group involvement, and there have been no 
incapacitating exacerbations whatsoever at any point in the 
appeal period.  At the May 2010 VA examination, the disability, 
when viewed as a whole, is no more than moderately disabling.  
Therefore, a rating in excess of 10 percent is not warranted.

The Board has also considered whether the Veteran could receive a 
higher rating under any other diagnostic code for any time 
period, but has found none.  In this regard, he is already 
service-connected for pes planus with heavy callous deformity and 
splitting skin, hallux valgus of the right great toe, and 
hammertoes of the fourth and fifth digits of the right foot.  
Moreover, he does not have clawfoot or malunion or nonunion of 
any metatarsal bones.

	II.  Degenerative Changes of the Thoracolumbar Spine

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  In pertinent part Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be rated separately under an appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating 
episodes, with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, a 
20 percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, 
an "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

For the period prior to May 9, 2010, the Veteran's thoracolumbar 
spine disability is rated as noncompensably disabling under 
Diagnostic Code 5242.  Beginning on May 9, 2010, the disability 
is rated as 10 percent disabling under that code.

At the September 2006 VA examination, the Veteran complained of 
decreased motion, stiffness, weakness, muscle spasms, and pain in 
the low back.  Pain was noted to begin with flexion.  The pain 
was described as mild and sharp.  It lasts minutes and occurs 
anywhere between one to six days a week.  The pain radiates down 
the right leg.  The radiating pain is a burning type pain.  The 
Veteran does not have any flare-ups of the spinal condition.  The 
examiner stated that the Veteran does not have intervertebral 
disc syndrome.  He does have occasional spasms.  Objective 
examination revealed no spasms, atrophy, guarding, pain with 
motion, tenderness, or weakness.  The examiner stated that there 
is no muscle spasm severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  Posture was normal, as was head 
position and symmetry of the back.  The thoracolumbar spine 
showed flexion from zero to 90 degrees both actively and 
passively.  There was no pain on either active or passive motion, 
or after repetitive use.  There was no additional loss of motion 
on repetitive use of the joint.  Extension was from zero to 30 
degrees, both actively and passively.  There was no pain on 
active or passive range of motion, or after repetitive use.  
There was no additional loss of motion on repetitive use of the 
joint.  Lateral flexion was from zero to 30 degrees, both on 
active and passive range of motion.  There was no pain on active 
or passive motion, or after repetitive use.  There was no 
additional loss of motion on repetitive use.  Sensory examination 
revealed normal reflexes except the knee jerk, which was 1+ on 
the left and absent on the right.  The examiner stated that the 
degenerative changes of the lumbar spine have no significant 
effects on the Veteran's usual occupation.  They have a moderate 
effect on chores, shopping, exercise, sports, and recreation.  
They have a mild effect on traveling, but no effect on feeding, 
bathing, dressing, toileting, and grooming.  The degenerative 
joint disease of the thoracic spine has no significant effects on 
the Veteran's usual occupation.  It has a moderate effect on 
chores, shopping, exercise, and sports.  There is no effect on 
recreation, traveling, feeding, bathing, dressing, toileting, and 
grooming.

A June 2007 private treatment record notes complaints of lower 
back pain.  It was noted that the Veteran injured his back one 
month ago while moving something heavy.  On examination there was 
tenderness on palpation of the back, as well as muscle spasms.  
There was no swelling, erythema or warmth.  The Veteran was 
referred for physical therapy.  

The May 9, 2010 VA examination report notes that the Veteran has 
no incontinence, urinary urgency, urinary retention, urinary 
frequency, nocturia, fecal incontinence, constipation, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, falls, 
or unsteadiness.  There is no history of fatigue, decreased 
motion, weakness, or pain.  There is a history of spasms and 
stiffness.  The Veteran has no incapacitating episodes with 
respect to his spinal disorder.  Posture was normal, head 
position was normal, and there was symmetry in appearance.  Gait 
was normal.  There were no abnormal spinal curvatures or 
ankylosis.  Examination revealed no spasm, atrophy, guarding, 
tenderness, or weakness.  There was objective evidence of pain 
with motion.  Sensation was intact, as were reflexes.  The 
thoracolumbar spine had active flexion from zero to 90 degrees.  
Active extension was from zero to 30 degrees.  Left lateral 
flexion and rotation (active) were each from zero to 30 degrees, 
as were right lateral flexion and rotation.  There was objective 
evidence of pain on active range of motion.  There was additional 
limitation of motion after three repetitions of range of motion.  
The most important factor was noted to be pain.  After three 
repetitions, flexion was from zero to 85 degrees.  Extension was 
from zero to 25 degrees.  Left lateral flexion was from zero to 
25 degrees.  Left lateral rotation was from zero to 30 degrees.  
Right lateral flexion was from zero to 25 degrees.  Right lateral 
rotation was from zero to 30 degrees.  Lasegue's sign was 
negative.  Imaging studies of the thoracic spine revealed mild to 
moderate degenerative changes of the thoracic spine.  Disc spaces 
were maintained.  The lumbosacral spine imaging studies revealed 
moderate degenerative disease.  The examiner stated that the 
thoracolumbar spine condition has significant effects on the 
Veteran's occupation due to decreased mobility, problems with 
lifting and carrying, difficulty reaching, and pain.  The 
disability has no effect on chores, shopping, feeding, bathing, 
dressing, toileting, and grooming.  There is a mild effect on 
exercise, recreation, and traveling.  There is a moderate effect 
on sports.  

For the period prior to May 9, 2010, in order for the Veteran to 
receive a compensable rating based upon limitation of motion, it 
must be shown that flexion is limited to 60 degrees but not 
greater than 85 degrees; or, that the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, that there is muscle spasm, 
guarding, or localized tenderness resulting in abnormal gait or 
abnormal spinal contour; or, the presence of vertebral body 
fracture with loss of 50 percent or more of the height.  The 
medical evidence for this time period clearly reflects flexion to 
a full 90 degrees, without pain on motion or additional loss of 
motion on repetitive use.  Moreover, with extension from zero to 
30 degrees, lateral flexion from zero to 30 degrees, and what the 
examiner described as full range of motion, the combined range of 
motion of the thoracolumbar spine is greater than 235 degrees.  
Additionally, the medical evidence for this time period shows no 
objective evidence of muscle spasm, guarding or localized 
tenderness severe enough to result in abnormal gait or abnormal 
spinal contour.  There was only muscle spasm at a private medical 
appointment in June 2007, when the Veteran had injured his back 
shortly before the appointment resulting from lifting a heavy 
object.  Otherwise, there has been no muscle spasm, guarding or 
tenderness, and gait has consistently been normal, as has spinal 
contour.  Finally, vertebral bodies have been maintained.  
Therefore, a higher rating is not warranted based upon limitation 
of motion during this time period.

For the period beginning on May 9, 2010, in order to receive a 
rating in excess of 10 percent it must be shown that forward 
flexion is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or, there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

During this time period, the Veteran's thoracolumbar spine, at 
its worst, displayed flexion to 85 degrees.  At no time was 
flexion to less than 60 degrees, even contemplating repetitive 
use and pain, weakness, fatigue, incoordination, and lack of 
endurance.  Additionally, the combined range of motion of the 
thoracolumbar spine was 220 degrees at the May 2010 VA 
examination.  Therefore, it was greater than 120 degrees.  
Moreover, spinal contour has always been normal and there has 
never been muscle spasm or severe guarding.  As such, a rating in 
excess of 10 percent is not warranted based upon limitation of 
motion for the period beginning on May 9, 2010.

At no time during the appeal period has the Veteran been 
diagnosed with intervertebral disc syndrome.  Nonetheless, the 
medical evidence reflects that the Veteran has never had an 
incapacitating episode caused by his thoracolumbar spine 
disability, and he has denied having any such incapacitating 
episodes.  Therefore, a higher rating based upon incapacitating 
episodes is not warranted for any time period on appeal.

With respect to whether the Veteran could receive a higher or 
separate rating based upon a neurological component of the 
thoracolumbar spine disability, the Board finds that he cannot.  
In this regard, although there have been complaints of sharp 
radiating pain, all sensory examinations have been normal with 
the exception of one absent right knee jerk and one hypoactive 
left knee jerk.  Additionally, there has consistently been no 
muscle atrophy, no loss of strength, and full sensation.  No 
neurological diagnosis has ever been made.  As such, a separate 
or higher rating is not warranted for any neurological aspect of 
the thoracolumbar spine disability.  In reaching the decisions 
above regarding the service-connected thoracolumbar spine 
disability, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is against 
the claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	III.  Other Considerations

The Board has also considered whether higher ratings for these 
disabilities might be warranted for any period of time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that a 
noncompensable rating for right foot degenerative changes is 
warranted prior to May 9, 2010, a 10 percent rating for right 
foot degenerative changes is warranted beginning on May 9, 2010, 
a noncompensable rating for degenerative changes of the 
thoracolumbar spine is warranted prior to May 9, 2010, and a 10 
percent rating for degenerative changes of the thoracolumbar 
spine is warranted beginning of May 9, 2010.  The benefit of the 
doubt has been given to the Veteran in making the decisions.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the 
language of 38 C.F.R. § 3.321(b)(1), for determining whether a 
Veteran is entitled to an extra-schedular rating: (1) the 
established schedular criteria must be inadequate to describe the 
severity and symptoms of the claimant's disability; (2) the case 
must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete 
manifestations of the Veteran's right foot disability and his 
thoracolumbar spine disability.  The Veteran's discrete 
manifestations of the service-connected disabilities are 
productive of pain and functional impairment, which are 
manifestations that are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disabilities and referral for consideration of extraschedular 
rating is not warranted.  


ORDER

An initial compensable rating for degenerative changes of the 
proximal dorsal aspect of the right foot for the period prior to 
May 9, 2010 is denied.

An initial 10 percent rating for degenerative changes of the 
proximal dorsal aspect of the right foot is granted for the 
period beginning on May 9, 2010, subject to the criteria 
governing the payment of monetary benefits.

An initial compensable rating for degenerative changes of the 
thoracolumbar spine for the period prior to May 9, 2010 is 
denied.

An initial rating in excess of 10 percent beginning May 9, 2010, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


